 Case 20-10383-RG         Doc 48 Filed 02/12/21 Entered 02/13/21 00:20:09                    Desc Imaged
                                Certificate of Notice Page 1 of 4


      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY
                                                                Case No.:          20-10383 (RG)
      In Re:                                                                Order Filed on February 10, 2021
                                                                            by Clerk
                                                                Chapter:             7
                                                                            U.S. Bankruptcy  Court
      CHERYL LYNN HALL,                                                     District of New Jersey
                                                                Hearing Date: February 9, 2020
                                     Debtor.
                                                                Judge:              Rosemary Gambardella

        ORDER ON TRUSTEE’S MOTION TO DISMISS AND REQUIRING DEBTOR TO
      APPEAR AT THE 11 U.S.C. §341(a) MEETING OF CREDITORS BY TELEPHONE, OR
                      IN THE ALTERNATIVE, TO DISMISS CASE


               The relief set forth on the following page, numbered two (2), is hereby ORDERED.




DATED: February 10, 2021
Case 20-10383-RG        Doc 48 Filed 02/12/21 Entered 02/13/21 00:20:09               Desc Imaged
                              Certificate of Notice Page 2 of 4
   Page 2
   Case Name:        Cheryl Lynn Hall
   Case No.:         20-10383 (RG)
   Caption:          ORDER ON TRUSTEE’S MOTION TO DISMISS AND
                     REQUIRING DEBTOR TO APPEAR AT THE 11 U.S.C. §341(a)
                     MEETING OF CREDITORS BY TELEPHONE, OR IN THE
                     ALTERNATIVE, TO DISMISS CASE
   ______________________________________________________________________________

             THIS MATTER having been brought before the Court on motion by the Chapter 7

   Trustee, Donald V. Biase, seeking dismissal of the Chapter 7 bankruptcy petition filed by Cheryl

   Lynn Hall, appearing pro se, for failure to cooperate with the Trustee and her failure to appear

   and be examined at the required U.S.C. § 341(a) Meeting of Creditors, and Debtor Cheryl Lynn

   Hall having continually failed to attend said U.S.C. § 341(a) Meeting of Creditors resulting in a

   one-year delay, which delay has prejudiced Debtor’s creditors, and the Court having reviewed

   the Trustee’s submissions; and due notice having been given; and for good cause shown; and for

   the reasons set forth on the record, it is

             ORDERED that Debtor Cheryl Lynn Hall is directed to appear telephonically at the 11

   U.S.C. § 341(a) Meeting of Creditors on Monday, May 10, 2021 at 1 p.m. The 341(a) Meeting

   of Creditors can be accessed by calling (866) 852-1048, using access code 8753879#; and it is

   further

             ORDERED that if the Debtor Cheryl Lynn Hall does not appear at the U.S.C. § 341(a)

   Meeting of Creditors on Monday, May 10, 2021 at 1 p.m, the Trustee’s Motion to Dismiss the

   Chapter 7 Bankruptcy Petition of Debtor Cheryl Lynn Hall for failure to cooperate with the

   Trustee and failure to attend the required U.S.C. § 341(a) Meeting of Creditors is GRANTED,

   and the case is dismissed without further notice. A separate Order dismissing the case will be

   entered by the Court; and it is further

             ORDERED that the Trustee will serve a copy of the within Order to the Debtor within

   five (5) days of the entry of this Order.
Case 20-10383-RG      Doc 48 Filed 02/12/21 Entered 02/13/21 00:20:09                     Desc Imaged
                            Certificate of Notice Page 3 of 4


         Filename:                 20-10383 Cheryl Lynn Hall - Order re 341 hearing
         Directory:                G:\A-ORDERS
         Template:                 C:\Users\PeggyCohen\AppData\Roaming\Microsoft\Templates\Normal.dotm
         Title:                    UNITED STATES BANKRUPTCY COURT
         Subject:
         Author:                   Santucci
         Keywords:
         Comments:
         Creation Date:            2/9/2021 3:34:00 PM
         Change Number:            8
         Last Saved On:            2/10/2021 1:14:00 PM
         Last Saved By:            Margaret Cohen
         Total Editing Time:       43 Minutes
         Last Printed On:          2/10/2021 1:14:00 PM
         As of Last Complete Printing
              Number of Pages:     2
              Number of Words: 315 (approx.)
              Number of Characters:         1,780 (approx.)
       Case 20-10383-RG                     Doc 48 Filed 02/12/21 Entered 02/13/21 00:20:09                                              Desc Imaged
                                                  Certificate of Notice Page 4 of 4
                                                               United States Bankruptcy Court
                                                                   District of New Jersey
In re:                                                                                                                  Case No. 20-10383-RG
Cheryl Lynn Hall                                                                                                        Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0312-2                                                   User: admin                                                                 Page 1 of 1
Date Rcvd: Feb 10, 2021                                                Form ID: pdf903                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 12, 2021:
Recip ID                 Recipient Name and Address
db                     + Cheryl Lynn Hall, 87 Westervelt Pl, Teaneck, NJ 07666-6021

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 12, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 10, 2021 at the address(es) listed
below:
Name                               Email Address
Donald V. Biase
                                   dbiase4236@gmail.com dbiase@iq7technology.com;dbiase4236@gmail.com;pbellina@outlook.com;ecf.alert+Biase@titlexi.com

Donald V. Biase
                                   on behalf of Trustee Donald V. Biase dbiase4236@gmail.com
                                   dbiase@iq7technology.com;dbiase4236@gmail.com;pbellina@outlook.com;ecf.alert+Biase@titlexi.com

Robert P. Saltzman
                                   on behalf of Creditor MTGLQ Investors LP c/o Selene Finance LP dnj@pbslaw.org

U.S. Trustee
                                   USTPRegion03.NE.ECF@usdoj.gov


TOTAL: 4
